TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00182-CV




                           Mark F. McDonnell, M.D., Appellant

                                               v.

     Texas Workers’ Compensation Commission and Richard F. Reynolds, Appellees



 44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
       NO. GN404077, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING
 44444444444444444444444444444444444444444444444444444444444444444


                          MEMORANDUM OPINION


              Appellant Mark F. McDonnell, M.D., filed an unopposed motion to dismiss this

appeal. Accordingly, we grant the motion to dismiss this appeal. See Tex. R. App. P. 42.1(a).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices B. A. Smith, Patterson and Pemberton

Dismissed on Appellant’s Motion

Filed: June 16, 2005